168 Ga. App. 242 (1983)
308 S.E.2d 582
RISNER
v.
GEORGIA DEPARTMENT OF LABOR et al. (two cases).
66543, 66577.
Court of Appeals of Georgia.
Decided September 9, 1983.
Rehearing Denied September 30, 1983.
J. Wayne Moulton, for appellant.
Kirby G. Atkinson, Carl C. Jones, Senior Assistant Attorney General, for appellee.
McMURRAY, Presiding Judge.
These two cases are appeals of an adverse decision of the superior court, the same being an appellate review by the superior court of a ruling of the Georgia Department of Labor and the Georgia State Personnel Board affirming a decision terminating this state employee's employment. Two different appeals were taken to the superior court from the adverse ruling of the state personnel board (the Georgia Department of Labor) involving the same subject matter which resulted in two different civil actions filed in the superior court. However, the appellant has failed to follow the proper appeal procedure in appealing from a decision of the superior court reviewing a decision of a state administrative agency as required by OCGA § 5-6-35 (formerly Code Ann. § 6-701.1 (Ga. L. 1979, pp. 619, 620)). This statute involving appeals in certain cases provides for an application in the nature of a petition enumerating the errors to be urged on appeal and stating why the appellate court has jurisdiction, specifying the order or judgment being appealed, and this procedure has not been followed here. Compare Dept. of Human Resources v. Green, 160 Ga. App. 37 (285 SE2d 772); and Ga. Dept. of Labor v. Sims, 164 Ga. App. 856 (298 SE2d 562), in which discretionary appeals were granted.
Both of these cases are by direct appeal, and this court has not issued an order granting such application for appeal in accordance with the statute. Accordingly, the appellant having failed to obtain an order of this court permitting the filing of the instant appeals, both appeals must be dismissed. See Hogan v. Taylor County Bd. of Ed., 157 Ga. App. 680 (278 SE2d 106); Evans v. Davey, 154 Ga. App. 269 (267 SE2d 875); Morgan v. Morgan, 154 Ga. App. 595 (270 SE2d 94).
*243 Appeals dismissed. Shulman, C. J., and Birdsong, J., concur.